DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-20 is/are rejected under 35 U.S.C. 102(A)(1) as being anticipated by Jun; Xu et al. (US 20090106625 A1, hereafter referred to as Jun).

Rejection of claims 1 and 12:
Jun teaches A system for generating a parity check matrix for low-density parity-check (LDPC) codes, the system comprising: a processing circuitry that is configured to: retrieve a base matrix that represents sets of valid and invalid positions for a set of circulant matrices (Figures 18 and 19 in Jun teach A Encoder/Decoder system for generating a parity check matrix for low-density parity-check (LDPC) codes, the system comprising: a Encoding/Decoding Operation processing circuitry/Module that is configured to: retrieve a base matrix from a Fundamental Matrix Storage Module that represents sets of valid and invalid positions for a set of circulant matrices; Note: as is consistent in the art -1 is used to represent a non-valid position for circulant matrices and positive integer values including zero are used to represent valid positions for circulant matrices); determine a value for each valid position, wherein the value for each valid position indicates a corresponding circulant matrix of the set of circulant matrices; and replace each valid position with the corresponding circulant matrix based on the value, and each invalid position with a null matrix, to generate the parity check matrix (Paragraph [0163] on page 11 of Jun teaches An Extension Module for determining a positive integer including zero value j for each valid position, wherein the positive integer including zero value j for each valid position indicates a corresponding circulant matrix/of j right shifts of the set of circulant/Rights Cyclic Shift matrices; and replace each valid position with the corresponding circulant matrix/of j right shifts based on the value j, and each invalid position with a null/”0” matrix, to generate the parity check matrix).

Rejection of claim 2:
Figures 18 and 19 in Jun teach a memory/fundamental matrix storage module for storing the base matrix, wherein the Encoding/Decoding Operation processing circuitry/Module retrieves the base matrix from the memory/fundamental matrix storage module.

Rejection of claims 3 and 13:
Paragraph [0163] on page 11 of Jun teaches wherein the base matrix includes N rows and M columns, wherein each circulant matrix and the null matrix include Q=z =z columns, and wherein the parity check matrix includes N*Q=N*z rows and M*Q=M*z columns.

Rejection of claims 4 and 14:
Paragraph [0163] on page 11 and Figures 2-8 of Jun teaches wherein he value for each valid position is a positive integer j or zero/”0” that is based on Q=z, and wherein the value j for each valid position is determined based on a heuristic shift function.

Rejection of claims 5 and 15:
Paragraph [0163] on page 11 and Figures 2-8 of Jun teaches wherein the Encoding/Decoding Operation processing circuitry/Module is further configured to: identify the sets of valid and invalid positions in the base matrix, wherein the sets of valid and invalid positions are based on a set of length of cycle parameters associated with the parity check matrix.

Rejection of claims 6 and 16:
Paragraphs [0011]-[0014] & [0163] on pages 2 & 11 and Figures 2-8 of Jun teaches wherein the set of parameters include a column weight vector, a row weight vector, a number of N rows and M columns of the base matrix, and a number of z rows and z columns of each circulant matrix, and wherein the column weight and the row weight inherently indicate a number of ‘ 1 ’ s in each column and each row of the parity check matrix, respectively.

Rejection of claims 7 and 17:
Paragraphs [0011]-[0014] & [0163] on pages 2 & 11 and Figures 2-8 of Jun clearly suggests wherein for determining the value/girth for each valid position, the processing circuitry is further configured to: traverse a graph representing the base matrix to group shortest cycles in the graph based on lengths of the shortest cycles; and determine a set of counts when the shortest cycles are grouped, wherein each count indicates a number of shortest cycles of the same length, and wherein the value for each valid position is determined based on the set of counts and a pre-defined path weight for each count.

Rejection of claim 8:
Paragraph [0163] on page 11 of Jun teaches wherein dimensions z x z of the set of circulant matrices are based on dimensions M*z x N*z of the parity check matrix.

Rejection of claims 9 and 18:
Paragraph [0163] on page 11 of Jun teaches wherein he parity check matrix is a binary matrix.

Rejection of claims 10 and 19:
The parity check matrix is inherently either a regular parity check matrix or an irregular parity check matrix since those are the only two options.


Paragraph [0163] on page 11 of Jun teaches wherein the processing circuitry is further configured to: execute j shift operations on an identity matrix to generate the set of circulant matrices.

Conclusion
US 20080077843 A1 is directed to a method and apparatus for storing a base matrix for use in generating an LDPC parity check matrix for use in an encoder and is a good 103 reference.
US 20090106625 A1 is directed to a method and apparatus for storing a base matrix for use in generating an LDP see parity check matrix and was used in a 102 rejection, above.
US 20080270867 A1 is directed to a method and apparatus for storing a base matrix for use in generating an LDP see parity check matrix for use in an encoder and is a good 103 reference.
US 20050289437 A1 is directed to a method and apparatus for generating an LDPC parity check matrix from a base matrix and is a good teaching reference.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSEPH D TORRES whose telephone number is (571)272-3829.  The examiner can normally be reached on Monday-Friday 10-7 PT.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Albert Decady can be reached on 571-272-3819.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSEPH D TORRES/           Primary Examiner, Art Unit 2112